DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art, either alone or in combination, shows the apparatus and method of manufacturing wherein a height of the part corresponding to the interior of the three-dimensional object in a vertical direction is lower than a height of a part corresponding to a surface portion of the three-dimensional object in the vertical direction by the specific thickness. The balance of Applicant’s independent claim limitations are taught by Yasumi as discussed in previous office actions. The closest prior art for the above amended limitation is Nielsen (US 2005/0087897), submitted with Applicant’s IDS filed May 18, 2022. While Nielsen teaches an interior portion that is lower than the shell region (outside height), the claims are distinguishable over this reference because Nielsen appears to teach that the layers are uniformly flattened after each successive layer is deposited, and does not teach a height (thickness) of the interior layer that is lower relative to the height of the (ultimate/top) surface portion. In contrast, Nielsen only teaches that the height of the inner portion is compared to that of the outer shell portion, and not the final surface layer. Similarly, with respect to claim 13, the above prior art does not teach a controller configured to form an ink ejection amount reduction region based on the height of the part corresponding to the interior of the three-dimensional object in a vertical direction is lower than a height of a part corresponding to a surface portion of the three-dimensional object in the vertical direction by the specific thickness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner, Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745